—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered July 11, 2001, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant neither moved to withdraw his plea of guilty nor moved to vacate his judgment of conviction, his contention that his plea of guilty was not knowing, intelligent, and voluntary because he was not informed that he would be subject to a mandatory period of postrelease supervision is not *463preserved for appellate review (see People v Wilson, 296 AD2d 430 [2002]; see also People v Higgins, 304 AD2d 773 [2003]; People v Vatore, 303 AD2d 607 [2003]; People v Curry, 301 AD2d 658 [2003], lv denied 99 NY2d 653 [2003]; People v Velez, 301 AD2d 619 [2003]), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Florio, J.P., Friedmann, Townes and Mastro, JJ., concur.